Citation Nr: 1450108	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  14-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to March 18, 2008.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

In June 2007, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD), which was granted in a December 2007 rating decision.  Thereafter, the Veteran appealed the initial rating assigned for this disability, and in September 2008, filed an informal claim seeking a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  As he has claimed to be unemployable due, in part, to his service-connected PTSD, his claim for a TDIU is considered to be part and parcel of the claim for an initial increased rating for PTSD.

In a June 2008 rating decision, the RO granted service connection and assigned a 100 percent rating for prostate cancer, effective March 18, 2008.  As the Veteran is in receipt of a total, 100 percent rating from that date, the issue of entitlement to a TDIU from March 18, 2008, is moot.  Notwithstanding, entitlement to a TDIU for the period prior to March 18, 2008, remains for consideration.  In reaching this conclusion, the Board considered the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008) that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation ( SMC ) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2014).  In this case, however, the Veteran has also been awarded SMC under 38 U.S.C. § 1114(s) from March 18, 2008.  Thus, as reflected on the title page, the issue on appeal is entitlement to a TDIU prior to March 18, 2008.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the period prior March 18, 2008, the Veteran's service-connected left knee disability, pes planus, and peripheral neuropathy of the bilateral upper and lower extremities were of such a severity as to effectively preclude substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him. 


CONCLUSION OF LAW

For the period prior to March 18, 2008, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a TDIU is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether a Veteran is entitled to a TDIU rating, consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

For the purpose of one 60 percent disability, or one 40 percent disability in combination, as specified at 38 C.F.R. § 4.16(a), the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

For the portion of the time period of the claim, the Veteran met the schedular requirements for TDIU.  Specifically, from June 18, 2007, compensable ratings have been assigned for the following service-connected disabilities:  pes planus, evaluated as 10 percent disabling; chorioretinitis of the right eye, evaluated as 10 percent disabling; PTSD, evaluated as 30 percent disabling; right knee disability, evaluated as 30 percent disabling; left knee disability, evaluated as 10 percent disabling (not taking into account the temporary 100 percent rating assigned for a total knee replacement from October 11, 2006, and from December 1, 2006, to November 30, 2007); peripheral neuropathy of the right upper extremity (all radicular groups), evaluated as 20 percent disabling;  peripheral neuropathy of the left upper extremity (all radicular groups), evaluated as 20 percent disabling; peripheral neuropathy of the external popliteal nerve of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the external popliteal nerve of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the anterior crural nerve of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the anterior crural nerve of the left lower extremity, evaluated as 10 percent disabling.  In the instant case, the Veteran's service-connected peripheral neuropathy disabilities of the bilateral upper and lower extremities arise from a common etiology of Agent Orange exposure.  His combined rating for this time period, to include the bilateral factor, is 80 percent.  Accordingly, the percentage criteria for TDIU were met for the period prior to March 18, 2008.  38 C.F.R. §§ 4.16(a), 4.25.

The record reflects that following his military discharge, the Veteran earned an associate's degree in accounting and initially worked as a bookkeeper.  Beginning around 1982 or 1983, he became self-employed as an accountant.  He reported that he last worked full-time in this profession in 2002, and that he retired from this work in 2004.  In a statement submitted in support of his claim, he relayed that he began to lose most of the feeling and sensation in his toes and feet around 1999 and that his symptoms made it difficult for him to sit for more than two hours.  He claimed that as a result, he was unable to sit at a desk during a normal work day to perform the tasks necessary for his job as an accountant.  He also stated that the peripheral neuropathy in his hands affected his ability to write by hand and that he was unable to work for more than two to three hours.  He claimed that the lack of feeling in his hands made it impossible for him to work a full day.  The Veteran asserted that his bilateral upper extremity peripheral neuropathy eventually made it impossible for him to perform essential job tasks.  

On a September 2008 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran essentially claimed that he is unable to work due to his service-connected disabilities, to include his left knee, right knee, and peripheral neuropathy disabilities.  Specifically, he claimed that that his peripheral neuropathy caused a lack of feeling in his legs, which he stated made it difficult for him to walk without a cane.  He also reported that his peripheral neuropathy caused a lack of feeling in his fingers and that he has difficulty using his fingers to pick up small objects.    

The record is scant for medical evidence dating prior to March 2008 that addresses the impact of the Veteran's service-connected disabilities on his employability, but includes the Veteran's statements in this regard.  In January 2008, during a VA feet examination, the Veteran reported that his service-connected pes planus disability affected his occupation in that pain interfered with his concentration.  He reported experiencing flare ups of pain daily that affected his ability to stand for less than three minutes and to walk more than a few yards.

In June 2014, a private vocational expert provided an opinion regarding the impact of the Veteran's service-connected disabilities  on his employability.  The vocational expert reviewed the claims file and acknowledged the limitations in the ability to perform work tasks the Veteran purports to have experienced since 1999 due to his service-connected disabilities, to include the decreased ability to sit, stand, or walk for extended periods due to his bilateral foot, left knee, and peripheral neuropathy of the lower extremities disabilities.  As stated by the vocational expert, the Veteran's purported limitations would "require an individual to sit for no more than two to three hours (out of an eight-hour work day)"; result in an "inability to stand and walk for extended periods of time;" and would "more likely than not, reduce an individual to no more than part-time employment of an unskilled nature."  The vocational expert stated that this "in and of itself would be sufficient to preclude any work in the local or national economy."  The vocational expert further stated that a greater level of impairment is imputed, if one is "asked to assume the presence of an inability to use the hands and fingers for fine manipulation such as writing."   According to this professional, this further demonstrated an inability to function in any type of employment.  Given this, the vocational expert opined that "it is as likely as not" that the Veteran's service-connected neuropathy of the bilateral upper and lower extremities, left knee, and pes planus disabilities "would render him unable to secure or follow substantially gainful employment."  The vocational expert concluded that it was "at least as likely as not" that the Veteran became unemployable in 2001.  As rationale for this opinion, the vocational expert noted that the Veteran's earning records indicated that his income fell below the poverty threshold from 2001.  The vocational expert further reasoned that this corresponded with the Veteran's reduction in his clients to accommodate the limitations of his neuropathy and his "being able to function at level that would preclude working in a full-time competitive capacity."  

Considering the lay statements, medical evidence of record regarding the severe functional impairments exhibited by his service-connected disabilities, as well as his educational and employment history, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected neuropathy of the bilateral upper and lower extremities, left knee disability, and bilateral pes planus.  Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

TDIU prior to March 18, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


